DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-12,45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Memmolo et al WO2016096734 (cited by applicant).
With regard to claims 1 and 3, Memmolo et al disclose a dental implant (fig. 1) having a coronal implant region 2, the surface of which is at least partly covered by an oxide layer with an average thickness in the range from 50 to 500 nm, (page 15, lines 28-30) and has an average arithmetical mean height Sa in the range from 0.1 um to 1.0 um (Memmolo et al discloses a surface roughness Sa having an average arithmetical mean height Sa in the range from 0.2 to 0.5um, page 12, lines 35-38).
With regard to claim 1, Memmolo et al do not specifically disclose the average thickness of the oxide layer to be in the range from 60nm to 170nm.
It would have been obvious to one skilled in the art to form the oxide layer of Memmolo et al with an average thickness in the range of 60nm to 170nm, or any specific range, as Memmolo et al teaches that “The preferred layer thickness is purposefully chosen according to the main functionality intended for said implant parts” (page 15, lines 31-33).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Memmolo et al also do not disclose the lengths of the implant regions as recited in this claim.  However, it would have been obvious to one skilled in the art to form the Memmolo et al implant with the lengths of the various regions as recited in this claim, or any desired lengths, depending upon the size of the implant desired.

With regard to claim 2, Memmolo et al disclose the coronal region to be “as machined”. See page 20, lines 1-5.

With regard to claims 5 and 6, note that Memmolo et al also disclose a transition region 4 and an apical region 3. See figure 1. A longitudinal axis extends from the coronal region 2 to the apical region 3, the sequence of regions starting from the coronal end of the implant (the top end) to an apical end (the bottom end) along the axis is: coronal region 2 — transition region 4 — apical region 3. Note that the average arithmetical mean Sa of the apical region is greater than the transition region, which in turn is greater than the coronal region. See page 12, lines 35-42 and page 13, lines 1-5. This amounts to a continuous “smooth” change of the surface properties between the three regions. See page 12, second paragraph.

With regard to claim 7, note that the surfaces of the apical and the transition regions may comprise microporous surfaces. See page 12, lines 1-14.

With regard to claim 8, note that Memmolo et al disclose the average Sa values required for each of the surfaces of the apical, transition and coronal regions. See page, lines 35-42 and page 13, lines 1-5, which disclose ranges that include the Sa values recited in this claim.

With regard to claims 9 and 10, the recitation of the apical and transition regions being “obtainable by performing an anodic oxidation process”, and the recitation of “obtainable by a spark anodization process, these limitations are considered to be a product by process limitation that recites how the regions could be produced. Such product by process limitations only limit the claim to the extent of the final product required by the claim. In this case, the final product required by claim is the same as the final product disclosed by Memmolo et al.

With regard to claim 11, Memmolo et al disclose that the base material of the implant comprises titanium or titanium alloy. See page 18, lines 1-6.

With regard to claims 45 and 46, note that Memmolo et al disclose the oxide layer on the surface of the apical and transition regions may comprise crystalline titanium oxide in the anatase phase in the range of 70-100%, with the remainder comprising rutile and/or amorphous titanium oxide. See page 12, paragraph 2.

With regard to claims 47 and 48, note that the oxide layer on the coronal region may be amorphous titanium oxide, or may be virtually non-crystalline and/or anatase free. See page 20, lines 1- 15, which disclose that the coronal region may be titanium oxide free or “as machined”, or may comprise the amorphous titanium oxide layer disclosed.

Response to Arguments
Applicant's arguments filed 7/8/22 have been fully considered but they are not persuasive.
Applicant’s arguments directed toward the 102 rejection over Memmolo et al have been considered but are deemed moot in view of the newly applied 103 rejection.
              Applicant also argues that claim 1 is nonobvious over Memmolo et al because applicant can show “that the particular range is critical to achieve unexpected results” (applicant’s remarks, page 9).
This is not found persuasive because applicant clearly discloses in the instant specification that “Hence, the present invention could be seen as a selection invention, where from a wide range of oxide layer thicknesses potentially found in the prior art, a narrow range was deliberately selected to confer the coronal implant region with a distinct color that improves cosmetic aspects of the dental implant 
once implanted” (instant specification, page 15, lines 3-8).  This disclosure does not support unexpected results, but rather acknowledges that the claimed range was “selected” from a broader range known in the prior art, to give a particular characteristic to the claimed implant (color).  There is no disclosure that the colors (pink or yellow) are unexpected.
             Applicant also argues that the commercial success alleged in the arguments qualifies as secondary evidence of nonobviousness.  This is not found persuasive, as it does not overcome the lack of unexpected results that can be gleaned from applicant’s disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772